Citation Nr: 0916856	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board notes that the Veteran's representative submitted 
new evidence to the Board with a waiver past the 90-day 
period for submission of new evidence.  The representative 
also filed a motion of good cause to accept additional 
evidence beyond the 90-day period.  The motion was granted by 
the Board in November 2008.  The Board also notes that in 
February 2009, the Veteran, through his representative, 
withdrew his request for a Board hearing.  Thus, the Board 
will proceed with a decision on the Veteran's claim.  

The issue of entitlement to service connection for PTSD is 
addressed in the Remand that follows the order section of 
this decision


FINDING OF FACT

Hypertension was not present until more than one year 
following the Veteran's discharge from service and is not 
etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in August 2003, prior to its 
initial adjudication of the claim.  Although the Veteran has 
not been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's hypertension disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  The Board acknowledges that the 
Veteran was not afforded a VA examination in response to this 
claim, but has determined that no such examination is 
required in this case because the medical evidence currently 
of record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  In this regard, the 
Board notes that service medical records are negative for 
evidence of this claimed disability and post-service medical 
records do not indicate that any current manifestations of 
the claimed disability are etiologically related to service.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends he is entitled to service connection for 
his hypertension, as he believe that this condition arose out 
of his active service.  

VAMC records from 2003 and 2004 confirm that the Veteran is 
being treated for hypertension and has a history of the 
condition.  However, these records do not suggest that his 
hypertension stems from service or that this condition arose 
out of his service.  In fact, the Veteran's separation 
examination from service from April 1970 indicates a normal 
blood pressure reading of 116/80 and reveals no abnormalities 
in relation to hypertensive vascular disease.  There is no 
indication from these records that the Veteran was otherwise 
treated for hypertension while in service. Nor do post-
service medical records suggest that the Veteran was 
diagnosed with or treated for hypertension until many years 
after service.  Thus, service connection for hypertensive 
vascular disease is not in order as the evidence does not 
establish that the Veteran's hypertension was present in 
service, was manifest to a degree of at least 10 percent 
within one year from the date of termination of service, or 
is otherwise etiologically related to service.

In essence, the evidence of a nexus between the Veteran's 
current hypertension disorder and his active service is 
limited to the Veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the Veterans, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In view of the absence of any 
medical evidence linking the Veteran's hypertension to his 
active service, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran asserts that he is entitled to service connection 
for PTSD, as this condition arose out of his service in 
Vietnam.  It is the Veteran's contention that he incurred 
PTSD as a result of being fired upon daily and processing the 
personal belonging of casualties while serving in Dong Ha.  

During a VA psychiatric consult in March 2003, the Veteran 
could not identify any specific stressor; however, he did 
mention that he experienced constant mortar attacks from the 
enemy every day and every night that "made people anxious."  
He told the examiner that a few of his friends from the same 
company were wounded and some of them died from enemy fire.  
The examiner noted an impression of PTSD and chronic 
depression, but did not give an opinion as to whether the 
Veteran's condition was related to his alleged stressors.

After this examination, new evidence submitted by the Veteran 
verifies certain stressors with regard to the Veteran's unit 
in Vietnam.  The daily staff journal from the Veteran's unit 
in Dong Ha, along with command histories and operational 
reports, indicate a few incidents of enemy rocket attacks in 
May, June, and September of 1969.  These reports do not note 
any fatalities with regard to these attacks, nor do they 
evidence the sort of daily attacks the Veteran claims as 
stressors.  Nevertheless, they do provide credible supporting 
evidence of stressors that are necessary to establish his 
entitlement to service connection for PTSD.  

The VA's duty to assist the Veteran includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In light of the new evidence supporting in-
service stressors, the Board believes a new examination is in 
order to determine whether the Veteran's PTSD is linked to 
these verifiable stressors.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
psychiatric condition.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

2.  Then, the RO or the AMC should make 
arrangements for the Veteran to be 
afforded an examination by a psychiatrist 
or psychologist to determine the nature 
and etiology of any currently present 
acquired psychiatric disorders.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether there 
is a 50 percent or better probability that 
the disorder was present in service or is 
otherwise etiologically related to 
service, to include whether it was caused 
by the above verified stressors from the 
Veteran's service in Vietnam.  

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 711.




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


